DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, and 9 are objected to because of the following informalities:  Regarding each of Claims 1, 7, and 9, these claims contain lists of either elements, microstructures, and/or properties. The items in any list should be preceded by a colon where appropriate (e.g., sections a) and c) of Claims 1 and 9; and section c) of Claim 7) since each claim is a sentence.  A conjunction such as “and” should be placed at end of line relating to A50 in section c) of Claim 7. Regarding Claim 9, it depends from a withdrawn claim and so it should be written completely in the form of a pending claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it is unclear what is required by “fulfilling at least one of . . . balance Fe apart from impurities”.  What does “fulfilling at least one of” mean with respect to “balance Fe apart from impurities”? Is this language simply superfluous? Does it 
Regarding Claim 9, it is unclear what is the antecedent basis of “the steel sheet” at line 2. It is interpreted to refer to the galvannealed steel sheet, but previous Claim 8 mentions a hot rolled steel sheet and annealed steel sheet and cold rolled steel sheet. Regarding Claim 9, with regard to step f) of claim 8, it is unclear what is meant by “preferably”. Is this cooling rate required or not?
Allowable Subject Matter
Claims 1, 3, and 5-7 are allowed.
Claims 2, 9, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 1-3, 5-7, 9, and 12, the reviewed prior art does not teach or suggest the subject matter of these claims. 
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the objection to the Specification of the Office Action mailed on 8 March 2021. Objection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the claim objection of the Office Action mailed on 8 March 2021. Objections are withdrawn except to the extent repeated above for the reasons given above.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office 
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (d) rejection of the Office Action mailed on 8 March 2021. Rejection is withdrawn.
Claim 9 is eligible for rejoinder, and so it is rejoined.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
4 June 2021